Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation of  having the distance between the contact areas of the second component and the contact points being 5-50 mm, and the claim also recites the distance being 5-20 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


4.	Claim(s) 1, 3, 4, 7-9, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morley (US 2,452,316).
Morley discloses an adjustment unit for an indirect vision system comprising a first component (24) connectable to an indirect vision component (26), a second component connected (16) to a support structure (10) of the indirect vision system (see figures 1 and 2), the first component and the second component being supported pivotably to one another by way of first and second contact surfaces (see Fig. 2), a main connecting element (34) including an upper end portion facing the first component (see Fig. 2), and a lower end portion facing the second component (see Fig. 2), the main connecting element pivotably connecting the first and second component with each other (see Fig. 2), and a spring element (36) bracing the first and second component with one another (see Fig. 2), the second component including a pressure distribution element (38) extending transversely to a longitudinal direction of the main connecting element (see Fig. 2), wherein the pressure is applied to the pressure distribution element by the main connecting element, so that the pressure distribution element releases the pressure of the main connecting element to the support structure through the second component being extended transversely (see Fig. 2), wherein the connection of first and second component by means of the main connecting element and the spring element is configured such that an axial longitudinal movement of the first component against the spring force of the spring element is possible (see Fig. 2), wherein the main connecting element is connected to the support structure with lower end portion (see figures 4 and 6), wherein the main connecting element and the second component, or the main connecting element and the support structure are connected by means of an integral screw connection, integral clip connection or integral locking geometry (see figures 2, .
5.	Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al   (DE 102014011232).
Shin et al discloses an adjustment unit for an indirect vision system comprising a first component (21) connectable to an indirect vision component (11), a second component connected (45) to a support structure (adjacent the vehicle) of the indirect vision system (see figures 2 and 5), the first component and the second component being supported pivotably to one another by way of first and second contact surfaces (25 and 46, see Fig. 5), a main connecting element (30) including an upper end portion facing the first component (see Fig. 5), and a lower end portion facing the second component (see Fig. 5), the main connecting element pivotably connecting the first and second component with each other (see Fig. 5), and a spring element (32) bracing the first and second component with one another (see Fig. 5), the second component including a pressure distribution element (the washer between element 45 and the bolt nut, shown in Fig. 5) extending transversely to a longitudinal direction of the main connecting element (see Fig. 5), wherein the pressure is applied to the pressure distribution element by the .
6.	Claim(s) 1, 3, 7-9, 13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ro (US 2005/0128612).
Ro discloses an adjustment unit for an indirect vision system comprising a first component (60) connectable to an indirect vision component (12), a second component connected (20) to a support structure (30) of the indirect vision system (see figures 1, 3 and 4), the first component and the second component being supported pivotably to one another by way of first and second contact surfaces (see figures 3 and 4), a main connecting element (70) including an upper end portion facing the first component (see figures 3 and 4), and a lower end .
7.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishigami  (US 2002/0149865).
Ishigami discloses an adjustment unit for an indirect vision system comprising a first component (28) connectable to an indirect vision component (the mirror not shown), a second component (12), the first component and the second component being supported pivotably to one another by way of first and second contact surfaces (see Fig. 1), a main connecting element (40) including an upper end portion facing the first component, and a lower end portion facing the second component (see Fig. 1), the main connecting element pivotably connecting the first and second component with each other (see Fig. 1), and a spring element (42, see paragraph (0042)) bracing the first and second component with one another (see Fig. 1), the first component and the second component being connectable to the main connecting element to form one unit (see Fig. 1), wherein the main connecting element includes a snap-on connection (44, 46), which can be meshed with at least one protrusion (20) on the second component by way of pressure (see paragraph (0044)), whereby the first and second component are pre-assembled in a pivotable manner, wherein the main connecting element and the second component are connected by means of an integral screw connection, integral clip connection, or integral locking geometry (elements 44, 46). Note Fig. 2 along with the associated description thereof.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morley (US 2,452,316).
Morley discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the pressure distribution element comprises an elastic or metallic material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pressure distribution element of  Morley to include an elastic or metallic material, as commonly used and employed in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a washer. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297.
10. 	Claims 5, 6, 12 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Please be advise that the present application contains two patentably distinct inventions and/or species,  one depicted by at least Fig. 1 (claims 1-18 and 21) and the other depicted by figures 9 and 10 (claims 19 and 20). In response to this Office action, applicant is requested to select one of the above mentioned invention/species for continued examination. Failure to so, will result in the examiner making an Official restriction requirement. Please note that applicant is only entitled to one invention per application fee unless the inventions/species are so linked by an allowable claim.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
March 20, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872